Citation Nr: 0924357	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-29 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to December 17, 2003 
for the grant of a 100 percent evaluation for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from November 1981 to 
November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, in which a 100 percent 
evaluation for PTSD was assigned as of December 17, 2003.

After a March 2008 Travel Board hearing, this case was 
remanded in June 2008.  


FINDINGS OF FACT

1.  The Veteran's claim for an increased evaluation for PTSD 
was received by the RO on December 17, 2003.

2.  The evidence prior to December 17, 2003 does not indicate 
a factually ascertainable basis for a 100 percent evaluation 
for PTSD.


CONCLUSION OF LAW

The criteria for an effective date prior to December 17, 2003 
for the grant of a 100 percent evaluation for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.157, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); see also 38 C.F.R. § 3.400(o)(1).

In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2); see also 38 U.S.C.A. § 5110(b)(2).  The Board 
must emphasize that these provisions are applicable only 
where an increase in disability is factually ascertainable 
within one year prior to the date of claim for an increased 
disability rating; otherwise the general rule of 38 C.F.R. § 
3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125, 
126 (1997).  Thus, three possible dates may be assigned 
depending on the facts of the case: (1) if an increase in 
disability occurs after the claim is filed, the date that the 
increase is shown to have occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability 
precedes the claim by a year or less, the date that the 
increase is shown to have occurred (factually ascertainable) 
(38 C.F.R. § 3.400(o)(2)); or (3) if an increase in 
disability precedes the claim by more than a year, the date 
that the claim is received (date of claim) (38 C.F.R. § 
3.400(o)(2)).  See Harper v. Brown, 10 Vet. App. at 126.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Acceptance of a report of examination or treatment 
meeting the requirements of 38 C.F.R. § 3.157 as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of one year prior 
to the date of receipt of the report.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(1).  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).

As this case concerns PTSD, the criteria of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 apply.  

Under this section, PTSD which is productive of occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

As indicated above, the Veteran's appeal concerns only the 
question of whether an earlier effective date for a 100 
percent evaluation is warranted.  The Veteran did not 
otherwise initiate an increased rating appeal from the April 
2004 rating decision.


II.  Analysis

The Veteran's initial claim for service connection for PTSD 
was received by the Newark, New Jersey VARO on March 15, 
1994.  Following an appeal of an initial denial of this claim 
in July 1994, the Newark VARO granted this claim in a 
September 1995 hearing officer's decision.  A 30 percent 
evaluation was assigned as of March 15, 1994, with the 
findings from a May 1994 VA examination showing a mild to 
moderate degree of PTSD cited.

On December 17, 2003, the Winston-Salem VARO received the 
Veteran's current claim for an increase.  There is no 
indication in the claims file that the Veteran inquired about 
her disability evaluation for PTSD between September 1995 and 
December 2003.

After December 2003, the RO received additional VA 
psychiatric and therapy records dated prior to December 17, 
2003.  These records do not include any VA hospitalization or 
examination reports but instead consist of outpatient 
records.  Bearing in mind the provisions of 38 C.F.R. § 
3.157(b)(1), the Board has reviewed these records to 
determine whether an increase in disability arose prior to 
that date.  

The Veteran's first VA outpatient treatment during this time 
frame was from January 1999, at which time she reported that 
her symptoms had "become worse."  Following initial 
medication and treatment, issues discussed included family, 
sexual orientation, and spiritual matters, and the Veteran's 
anger and grief were noted.  She did confirm current 
employment in February 1999.  In August 1999, a Global 
Assessment of Functioning (GAF) score of 51 was assigned.  In 
December 1999, she confirmed a better-paying job in a florist 
shop and again described this job in August 2000.  An August 
2000 mental health evaluation revealed a slightly depressed 
but reactive mood, and the Veteran denied suicidal ideation; 
a GAF score of 60 was assigned.  A June 2001 social work note 
indicates an "unsatisfactory level of functioning," albeit 
with no further explanation.  

A March 11, 2002 physician's note reflects that the Veteran 
was not working but was in school.  The physician noted that 
the Veteran's affect was "appropriate to her mood which is 
depressed and flat," and she admitted to crying spells all 
the time.  A GAF score of 50 was assigned, and the Veteran 
was restarted on psychiatric medications.  Subsequent 
evidence includes a March 2002 nurse record containing a GAF 
score of 51.  An August 2002 record indicates that the 
Veteran "passively thinks about death but has no active 
suicidal ideation/intent."  An "unstable work situation" 
was also noted.  The Veteran described working as a free-
lance photographer and noted that she was trained in computer 
maintenance and hoped to obtain full-time employment.  

A November 2002 therapy note, contains reference to the 
Veteran working in the field of computer support at $8 per 
hour.  In January 2003, she reported going to school and 
trying for a grant in computer technology.  In February 2003, 
she indicated that she wanted to do photography because she 
hated computer work.  In September 2003, she reported that 
she would be taking a final examination for Microsoft 
certification.  In October 2003, she indicated that she was 
"deciding to take job search seriously" but was conflicted 
between photography and computer science.  In November 2003, 
she reported that she had photographed a wedding the prior 
day.

A February 2003 statement from the Employment Security 
Commission of North Carolina, Unemployment Insurance 
Division, indicates that the Veteran last worked for a 
computer company on January 3, 2003 and was separated from 
the job due to "poor work performance, insubordination, and 
violation of company policy."

A VA treatment record dated in November 4, 2003 indicates 
that the Veteran reported "[s]ome occasional suicidal 
ideation," although this was not then a problem.  She did 
not report suicidal ideation in treatment on December 16, 
2003. 

The RO granted a 100 percent evaluation for PTSD effective 
from December 17, 2003 in the appealed April 2004 rating 
decision, citing to an opinion as to unemployability in a 
March 2004 VA examination report.

Subsequently, in a December 2004 Notice of Disagreement, the 
Veteran's representative confirmed that she had not worked 
since January 3, 2003.


In reviewing the above records, the Board first notes that 
there is insufficient evidence of record prior to January 3, 
2003, the date that the Veteran's most recent employment 
ended, to support a 100 percent evaluation, bearing in mind 
the provisions of 38 C.F.R. § 3.157(b)(1).  The Board has 
considered the GAF score of 50 from March 11, 2002 and is 
aware that, under the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV),a GAF score of 41 to 50 reflects a 
serious level of impairment (e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting), or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  However, the 
record clearly reflects that the Veteran was employed in a 
computer support job in 2002.  Consequently, the GAF score of 
50, in and of itself, would not be sufficient to support a 
100 percent evaluation even if the March 2002 VA treatment 
record were to be considered an informal claim for benefits.  
Id.

As noted by the Veteran's representative, the Veteran's 
employment ended in January 3, 2003.  The Board has thus 
considered whether there was sufficient evidence at that 
time, medical or non-medical, to establish total occupational 
impairment.  The Veteran's contemporaneous outpatient therapy 
records suggest otherwise, however.  Records throughout 2003 
indicate that the Veteran was going to school, trying for a 
grant in computer technology, and planning to take a final 
examination for Microsoft certification.  She also reported 
"deciding to take job search seriously" in October 2003, 
was interested in pursuing photography as a career, and 
reported photographing a wedding in November 2003.  The 
extent of this reported activity is not at all consistent 
with an individual who has total occupational impairment on 
account of PTSD, and the other VA medical records from this 
time frame contain no findings to suggest otherwise.

Overall, the Board has considered all relevant regulations, 
including 38 C.F.R. §§  3.157(a) and 38 C.F.R. § 3.400(o)(2), 
in determining whether an effective date prior to December 
17, 2003 is warranted in this case.  However, the evidence 
prior to December 17, 2003 does not indicate a factually 
ascertainable basis for a 100 percent evaluation for PTSD.  
Accordingly, the preponderance of the evidence is against the 
Veteran's claim for an effective date prior to December 17, 
2003 for the grant of a 100 percent evaluation for PTSD, and 
the claim must be denied.  


In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the Veteran was provided initial notice of the 
evidence needed to substantiate an increased evaluation claim 
in a December 2003 letter.  Subsequent letters, from 
September 2005, May 2006, and June 2008, have provided 
sufficient notice with regard to the specific requirements in 
an earlier effective date case, as well as notification that 
a disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The case was most recently readjudicated in a 
December 2008 Supplemental Statement of the Case.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim.  The Veteran's records of private and VA medical 
treatment have been requested and associated with the claims 
file.  In a letter received by the Board in March 2009, the 
Veteran informed the RO that she would be getting a letter 
from her doctor, but she has submitted no such letter to 
date.  Additionally, she was afforded a VA examination in 
March 2004.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an effective date prior to December 17, 2003 
for the grant of a 100 percent evaluation for PTSD is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


